Citation Nr: 1428931	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea, including on a secondary basis, and if so whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In September 2012 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 
In the decision below, reopening of the claim for service connection for sleep apnea is granted.  The reopened claim is addressed in remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2007 rating decision denying service connection for sleep apnea or submit any pertinent evidence within the appeal period.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for sleep apnea was denied in a February 2008 rating decision because the evidence failed to establish that the Veteran met the criteria for a diagnosis of sleep apnea.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence of record at the time of the February 2008 rating decision included the Veteran's service treatment records, post-service medical records, and reports of VA examinations for compensation purposes in September 2006.  These provided no medical finding or diagnosis of sleep apnea.  

The evidence received subsequent to the appeal period includes the record of a September 2009 private sleep study, and the report of an August 2011 VA examination showing that the sleep study was interpreted and that the Veteran was diagnosed with sleep apnea.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.




ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sleep apnea is granted.


REMAND

An April 2010 letter from a private physician, J.S., asserts that the Veteran has chronic fatigue syndrome which progressed from milder fatigue in service, and suggesting an association (what association is not clear from the letter) between the Veteran's chronic fatigue syndrome and her claimed sleep apnea.  

The Veteran did not previously submit a claim for service connection for chronic fatigue syndrome, and a claim for chronic fatigue syndrome has not been developed by the RO.  The April 2010 letter from J.S. raises an implied claim for service connection for chronic fatigue syndrome that is inextricably intertwined with the claim for service connection for sleep apnea.  Hence, the chronic fatigue syndrome claim must be developed and adjudicated by the RO prior to the Board's adjudication of the sleep apnea claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran was afforded a VA examination in August 2011.  The examiner addressed both chronic fatigue syndrome and sleep apnea.  While the examiner found that the diagnostic criteria for chronic fatigue syndrome were not met, the examiner did find that the Veteran had chronic fatigue of unknown etiology.  The Veteran's service records reflect that she served in the Southwest Asia theater of operations during the Persian Gulf War and hence may be entitled to service connection for undiagnosed illness or an unexplained multi-symptom illness under 38 U.S.C.A. § 1117 (West 2002).  The implied claim must thus be addressed as a claim for illness characterized by fatigue or chronic fatigue syndrome, including as an undiagnosed illness.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the implied claim for service connection for chronic fatigue syndrome or disability manifested by chronic fatigue, including as an undiagnosed illness or chronic multi-symptom illness.  

2.  The RO or AMC should undertake appropriate development (including potentially a Persian Gulf War protocol examination) and then adjudicate the claim for service connection for chronic fatigue syndrome or disability manifested by chronic fatigue, including as an undiagnosed illness or chronic multi-symptom illness.

3.  Thereafter, the RO or AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any sleep apnea present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of sleep apnea should be confirmed or ruled out.  If the examiner determines that sleep apnea has been present at any time during the pendency of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the sleep apnea is related to the Veteran's active service or was caused or permanently worsened by the claimed disability manifested by chronic fatigue.

In so doing, the examiner should address the April 2010 letter from private physician J.S., as well as the report of the VA examination in August 2011 addressing chronic fatigue syndrome and sleep apnea. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).


						(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


